Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 3, 5, and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same compaction plane" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the first angle" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the nip area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the application surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the lay-up surface" in line 3 and “the lay-up of fiber bands” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OLDANI (2018/0111341).
	Regarding claims 1, 2, and 7, OLDANI discloses a fiber application head comprising:
	a functional module (6a, 6b) [0041] including cutting means [0005] and rerouting means [0041], each functional module is mounted so as to be movable in translation along a compaction direction on a support element of the head [0017]-[0021];
	each compaction roller is mounted on one or more adjacent functional modules [0017]-[0021];
	a compaction cylinder is associated with the functional module(s) (Fig.1);
	the compaction rollers are arranged in a single row, side by side without contact with each other, the rotation axis of the compaction rollers being arranged in the same compaction plane, parallel to the compaction direction (Fig.1);
	said head comprising at least one first functional module [0017]-[0021].

Allowable Subject Matter
Claims 3-6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742